DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sterling et al. (US 5,143,963, hereinafter “Sterling”).
In regard to claims 1-2, Sterling discloses a thermoplastic product (col. 3 lines 1-9). The thermoplastic product comprises a melt-blended mixture (col. 5 lines 40-44). The melt-blended mixture comprises a thermoplastic polymer and a fluorocarbon additive (col. 2 lines 6-9). The thermoplastic polymer and the fluorocarbon additive are substantially homogenously distributed in the melt-blended mixture (col. 5 lines 66-67). The fluorocarbon additive has a lower surface energy than that of the thermoplastic polymer (col. 2 lines 11-13). The concentration of the fluorocarbon additive through a cross-section of the solid thermoplastic product is lower in the interior and higher at the surface thereof (col. 2 lines 1-5). The additive provides the products with a smoother surfaces and a lubricant properties (col. 3 lines 1-9). Thus, a lubricity surface. 
Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant 
Therefore, absent evidence of criticality regarding the presently claimed process and given that the thermoplastic product of Sterling meets the requirements of the claimed composite, the thermoplastic plastic product of Sterling clearly meets the requirements of present claims 1-2. 
In regard to claim 3, Sterling discloses that the product is tubing (col. 3 lines 16-20).
In regard to claim 4, Sterling discloses that the product is a film (col. 3 lines 1-6).
In regard to claim 5, Sterling discloses that the product is sheeting (col. Lines 16-31).
In regard to claim 6, the thermoplastic product is a profile having a particular cross-sectional shape (col. 2 lines 1-5). Sterling states that those particular shapes include tubing, grafts, and implants (col. 3 lines 16-20) which would have a ring or round shape.
In regard to claim 7, Sterling discloses that the composition comprises about 0.01% to less than about 1%, by weight, of a fluorocarbon additive (col. 2 lines 1-9).
In regard to claim 8, Sterling disclose that the thermoplastic additive comprises a fluorocarbon oil (col. 2 line 10).
In regard to claim 9, Sterling discloses that the fluorocarbon oil is selection from fluorinated hydrocarbons and fluorinated hydrocarbon polyether oils (col. 5 lines 1-3).
In regard to claims 10, 11 and 14, Sterling discloses the fluorocarbon additive is selected from AlfunoxTM, KrytoxTM, perfluoropolyethyleneoxide, perfluoroprolyproylyene oxide, polytetrafluoroethylene oligomers, perfluoropolyethylene-propylene, perfluoropolybutadiene oligomers, polyivnylidene fluoride oligormers and their copolymers, perfluorocyclohexane, 
In regard to claim 12, Sterling discloses the fluorocarbon additive is fluorocarbon gum (col. 2 lines 9-10). 
In regard to claim 13, Sterling discloses the fluorocarbon additive is fluorocarbon grease (col. 5 line 14-15).
In regard to claims 15-16, Sterling discloses that the thermoplastic polymer is selected from polyolefin, olefin polymer, olefin copolymer or block copolymer, polyether or polyamide polymer or polyethyer-polyamide block copolymer, polyester, vinyl polymer, polycarbonate, polyurethane, acrylic or meth acrylic polymer, or mixtures thereof (col 3 lines 58-68 and col. 4 lines 1-60).

Response to Amendment
The declaration filed under 37 CFR 1.132 filed 02/15/2021 is insufficient to overcome the rejection of claims 1-16 based upon the 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sterling et al. (US 5,143,963, hereinafter “Sterling”) as set forth in the last Office action because:  The declaration states that the thermoplastic polymers disclosed in Sterling may not be made into any pre-determined shape using the method disclosed in Sterling. The declaration states that when molding the polymers into certain shapes, the fluorocarbon additives may not homogenously disperse into the polymers. The use of “may” does not provide sufficient evidence to demonstrate that the products of Sterling would not be similar to those produced by the applicant’s invention. The applicant must provide objective evidence showing the differences in the structure of a . 

Response to Arguments
Applicant's arguments filed 02/15/2021 have been fully considered but they are not persuasive. 
The applicant argues that the product made using the method in Sterling is not suitable for molding, and therefore, cannot achieve “a particular shape” as claimed in claim 1. 
In response, the Sterling states that it is clear that homogeneous blending is essential for preparing compounds which can be injection molded or extruded to yield uniform parts (col. 7 lines 4-7). Thus, Sterling method is suitable for molding and can achieve a particular shape. Sterling states that those particular shapes include tubing, grafts, and implants (col. 3 lines 16-20). 
The applicant argues that in Sterling “the thermoplastic polymer pellets are ‘wetted’ with the fluorocarbon additive. The applicant argues that by extruding the polymer wetted with fluorocarbon additive through a heated die or nozzle as disclosed in Examples 1 and 2, the polymer is only heated to melt for a short amount of time, which may not be sufficient for homogenous dispersion of the fluorocarbon additives.
In response, in claim 2, the applicant claims “mixing a fraction of the thermoplastic polymer in particulate form with the fluorocarbon additive, thereby producing a first pre-mixture comprising the thermoplastic polymer in particulate form uniformly wetted with the . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782